Citation Nr: 1809039	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  11-21 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for chronic ear infection.

4.  Entitlement to service connection for allergic rhinitis.

5.  Entitlement to service connection for tinnitus.


ORDER

There being no justiciable case or controversy, the Veteran's appeal of the issues of left ear hearing loss, right ear hearing loss, otitis, allergic rhinitis, and tinnitus is dismissed.


FINDING OF FACT

Service connection is in effect for left ear hearing loss, right ear hearing loss, otitis, allergic rhinitis, and tinnitus.


CONCLUSIONS OF LAW

There being no justiciable case or controversy, the Veteran's claim of service connection for left ear hearing loss is dismissed.  38 U.S.C. § 7105 (2012).

There being no justiciable case or controversy, the Veteran's claim of service connection for right ear hearing loss is dismissed.  38 U.S.C. § 7105 (2012).

There being no justiciable case or controversy, the Veteran's claim of service connection for chronic ear infection is dismissed.  38 U.S.C. § 7105 (2012).

There being no justiciable case or controversy, the Veteran's claim of service connection for allergic rhinitis is dismissed.  38 U.S.C. § 7105 (2012).

There being no justiciable case or controversy, the Veteran's claim of service connection for tinnitus is dismissed.  38 U.S.C. § 7105 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran served on active duty from January 1990 to July 1996 and from November 2001 to October 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board acknowledges that the Veteran filed a notice of disagreement (NOD) in October 2017, disagreeing with the effective dates of service connection for bilateral hearing loss, chronic ear infection, allergic rhinitis, tinnitus, as assigned in the September 2017 rating decision.  This issue is not before the Board at this time, however, as it has not yet been adjudicated by the RO and the Veteran has not yet filed a VA Form 9, formal appeal to the Board.


DISMISSAL

The matters were remanded by the Board in May 2017.  In a September 2017 rating decision, the RO granted service connection for bilateral hearing loss, chronic ear infection, allergic rhinitis, and tinnitus.  Thus, the benefits sought on appeal are already in effect, and the Veteran's appeal is moot.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).







____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals



ATTORNEY FOR THE BOARD	A. Lech, Counsel 

Copy mailed to:  The American Legion

Department of Veterans Affairs


